--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.4
 
 
[exh104.jpg]

Trunity Holdings, Inc., 15 Green Street, Newburyport, MA 01950
 




TRUNITY HOLDINGS, INC.


2012 EMPLOYEE, DIRECTOR AND CONSULTANT STOCK OPTION PLAN


1.  
DEFINITIONS.



Unless otherwise specified or unless the context otherwise requires, the
following terms, as used in this 2012 Employee, Director and Consultant Stock
Option Plan of Trunity Holdings, Inc., have the following meanings:


Administrator means the Board of Directors, unless it has delegated power to act
on its behalf to a committee.


Acquisition has the meaning provided in Section 16.B.


Affiliate means a corporation which, for purposes of Section 424 of the Code, is
a parent or subsidiary of the Company, direct or indirect.


Board of Directors means the Board of Directors of the Company.


Code means the United States Internal Revenue Code of 1986, as amended.


Committee means the Committee to which the Board of Directors has delegated
power to act under or pursuant to the provisions of the Plan.


Common Stock means shares of the Company's common stock, $0.001 par value.


Company means Trunity Holdings, Inc., a Delaware corporation.


Disability or Disabled means permanent and total disability as defined in
Section 22(e)(3) of the Code.


Fair Market Value of a Share of Common Stock means:


(1) If the Common Stock is listed on a national securities exchange or traded in
the over-the-counter market and sales prices are regularly reported for the
Common Stock, the average of the closing or last prices of the Common Stock on
the Composite Tape or other comparable reporting system for the ten (10)
consecutive trading days immediately preceding the applicable date;


(2) If the Common Stock is not traded on a national securities exchange but is
traded on the over-the-counter market, if sales prices are not regularly
reported for the Common Stock for the ten (10) days referred to in clause (1),
and if bid and asked prices for the Common Stock are regularly reported, the
average of the mean between the bid and the asked price for the Common Stock at
the close of trading in the over-the-counter market for the ten (10) days on
which Common Stock was traded immediately preceding the applicable date; and


 
 

--------------------------------------------------------------------------------

 
 
Trunity Holdings, Inc., 15 Green Street, Newburyport, MA 01950
 
(3) If the Common Stock is neither listed on a national securities exchange nor
traded in the over-the-counter market, in connection with an Incentive Stock
Option, such value as the Administrator, in good faith, shall determine; and in
connection with a Non-Qualified Option, the value determined by the
Administrator by the reasonable application of a reasonable valuation method,
based on factors that may include the value of tangible and intangible assets,
the present value of anticipated future cash flows, the market value of entities
engaged in substantially similar businesses, recent arm's length transactions in
the Common Stock, and other relevant factors such as control and marketability
discounts. The Committee may utilize any independent appraisal, including
appraisals conducted for the Company or for use in other of its plans, as of a
date that is no more than 12 months prior to the date of the grant.


ISO means an option meant to qualify as an incentive stock option under Code
Section 422.


Key Employee means an employee of the Company or of an Affiliate (including,
without limitation, an employee who is also serving as an officer or director of
the Company or of an Affiliate), designated by the Administrator to be eligible
to be granted one or more Options under the Plan.


Non-Qualified Option means an option which is not intended to qualify as an ISO.


Option means an ISO or Non-Qualified Option granted under the Plan.


Option Agreement means an agreement between the Company and a Participant
executed and delivered pursuant to the Plan.  


Participant means a Key Employee, director or consultant to whom one or more
Options are granted under the Plan. As used herein, "Participant" shall include
"Participant's Survivors" where the context requires.


Participant's Survivors means a deceased Participant's legal representatives
and/or any person or persons who acquired the Participant's rights to an Option
by will or by the laws of descent and distribution.


Plan means this 2012 Employee, Director and Consultant Stock Option Plan of
Trunity Holdings, Inc.


Shares means shares of the Common Stock as to which Options have been or may be
granted under the Plan or any shares of capital stock into which the Shares are
changed or for which they are exchanged within the provisions of Section 3 of
the Plan. The Shares issued upon exercise of Options granted under the Plan may
be authorized and unissued shares or shares held by the Company in its treasury,
or both.


2. PURPOSES OF THE PLAN.


The Plan is intended to encourage ownership of Shares by Key Employees,
directors and certain consultants to the Company in order to attract such
people, to induce them to work for the benefit of the Company or of an Affiliate
and to provide additional incentive for them to promote the success of the
Company or of an Affiliate. The Plan provides for the issuance of ISOs and
Non-Qualified Options.  
 
 
 

--------------------------------------------------------------------------------

 
 
Trunity Holdings, Inc., 15 Green Street, Newburyport, MA 01950
 
3. SHARES SUBJECT TO THE PLAN.


The number of Shares subject to this Plan as to which Options may be granted
from time to time shall be 7,500,000, or the equivalent of such number of Shares
after the Administrator, in its sole discretion, has interpreted the effect of
any stock split, stock dividend, combination, recapitalization or similar
transaction in accordance with Section 16 of the Plan.


If an Option ceases to be "outstanding", in whole or in part, the Shares which
were subject to such Option shall be available for the granting of other Options
under the Plan. Any Option shall be treated as "outstanding" until such Option
is exercised in full, or terminates or expires under the provisions of the Plan,
or by agreement of the parties to the pertinent Option Agreement.


4. ADMINISTRATION OF THE PLAN.


The Administrator of the Plan will be the Board of Directors, except to the
extent the Board of Directors delegates its authority to a Committee of the
Board of Directors. Following the date on which the Common Stock is registered
under the Securities and Exchange Act of 1934, as amended (the "1934 Act"), the
Plan is intended to comply in all respects with Rule 16b-3 or its successors,
promulgated pursuant to Section 16 of the 1934 Act with respect to Participants
who are subject to Section 16 of the 1934 Act, and any provision in this Plan
with respect to such persons contrary to Rule 16b-3 shall be deemed null and
void to the extent permissible by law and deemed appropriate by the
Administrator. Subject to the provisions of the Plan, the Administrator is
authorized to:


a.           Interpret the provisions of the Plan or of any Option or Option
Agreement and to
make all rules and determinations which it deems necessary or advisable for the
administration of the Plan;


b.           Determine which employees of the Company or of an Affiliate shall
be designated
as Key Employees and which of the Key Employees, directors and consultants
shall be granted Options;


c.           Determine the number of Shares for which an Option or Options shall
be granted;
and


d. Specify the terms and conditions upon which an Option or Options may be
granted;
provided, however, that all such interpretations, rules, determinations, terms
and conditions shall be made and prescribed in the context of preserving the tax
status under Code Section 422 of those Options which are designated as ISOs.
Subject to the foregoing, the interpretation and construction by the
Administrator of any provisions of the Plan or of any Option granted under it
shall be final, unless otherwise determined by the Board of Directors, if the
Administrator is other than the Board of Directors.


5. ELIGIBILITY FOR PARTICIPATION.


The Administrator will, in its sole discretion, name the Participants in the
Plan, provided, however, that each Participant must be a Key Employee, director
or consultant of the Company or of an Affiliate at the time an Option is
granted. Notwithstanding any of the foregoing provisions, the Administrator may
authorize the grant of an Option to a person not then an employee, director or
consultant of the Company or of an Affiliate. The actual grant of such Option,
however, shall be conditioned upon such person becoming eligible to become a
Participant at or prior to the time of the execution of the Option Agreement
evidencing such Option. ISOs may be granted only to Key Employees. Non-Qualified
Options may be granted to any Key Employee, director or consultant of the
Company or an Affiliate. The granting of any Option to any individual shall
neither entitle that individual to, nor disqualify him or her from,
participation in any other grant of Options.  

 
 
 

--------------------------------------------------------------------------------

 
 
Trunity Holdings, Inc., 15 Green Street, Newburyport, MA 01950
  
6. TERMS AND CONDITIONS OF OPTIONS.


Each Option shall be set forth in writing in an Option Agreement, duly executed
by the Company and by the Participant. The Administrator may provide that
Options be granted subject to such conditions as the Administrator may deem
appropriate including, without limitation, subsequent approval by the
stockholders of the Company of this Plan or any amendments thereto. The Option
Agreements shall be subject to at least the following terms and conditions:


A. Non-Qualified Options: Each Option intended to be a Non-Qualified Option
shall be subject to the terms and conditions which the Administrator determines
to be appropriate and in the best interest of the Company, subject to the
following minimum standards for any such Non-Qualified Option:


 
a. Option Price: The option price (per share) of the Shares covered by each
Option shall be determined by the Administrator but shall not be less than the
Fair Market Value of a Share.  



b. Each Option Agreement shall state the number of Shares to which it pertains;


 
c. Each Option Agreement shall state the date or dates on which it first is
exercisable and the date after which it may no longer be exercised, and unless
otherwise provided in the Option Agreement, shall not become exercisable except
immediately preceding an Acquisition, in accordance with Section 16.B. An Option
Agreement may provide that the Option rights accrue or become exercisable in
installments over a period of months or years, or upon the attainment of stated
goals;



 
d. Exercise of any Option may be conditioned upon the Participant's execution of
a Share purchase agreement in form satisfactory to the Administrator providing
for certain protections for the Company and its other shareholders including
requirements that:



i.  
The Participant's or the Participant's Survivors' right to sell the Shares may
be restricted;



ii.  
The Participant and any transferee holder of the Shares may be required to vote
the Shares in favor of any Acquisition approved by the Board of Directions; and



iii.  
The Participant or the Participant's Survivors may be required to execute
letters of investment intent and must also acknowledge that the Shares will bear
legends noting any applicable restrictions.

 
 
 

--------------------------------------------------------------------------------

 
 
Trunity Holdings, Inc., 15 Green Street, Newburyport, MA 01950

 
 
B. ISOs: Each Option intended to be an ISO shall be issued only to a Key
Employee and be subject to at least the following terms and conditions, with
such additional restrictions or changes as the Administrator determines are
appropriate but not in conflict with Code Section 422 and relevant regulations
and rulings of the Internal Revenue Service:



 
a. Minimum standards: The ISO shall meet the minimum standards required of
Participants who are granted Non-Qualified Options, as described above, except
clause (a) thereunder.



 
b. Option Price: Immediately before the Option is granted, if the Participant
owns, directly or by reason of the applicable attribution rules in Code Section
424(d):



i.  
Ten percent (10%) or less of the total combined voting power of all classes of
share capital of the Company or an Affiliate, the Option price (per share) of
the Shares covered by each Option shall not be less than one hundred percent
(100%) of the Fair Market Value (per share) of the Shares on the date of the
grant of the Option.



ii. More than ten percent (10%) of the total combined voting power of all
classes of share capital of the Company or an Affiliate, the Option price (per
share) of the Shares covered by each Option shall not be less than one hundred
ten percent (110%) of the said Fair Market Value on the date of grant.


c. Term of Option:  For Participants who own


 
i. Ten percent (10%) or less of the total combined voting power of all classes
of share capital of the Company or an Affiliate, each Option shall terminate not
more than ten (10) years from the date of the grant or at such earlier time as
the Option Agreement may provide;



 
ii. More than 10% of the total combined voting power of all classes of share
capital of the Company or an Affiliate, each Option shall terminate not more
than five (5) years from the date of the grant or at such earlier time as the
Option Agreement may provide.



 
d. Medium of Payment: The Option price shall be payable upon the exercise of the
Option and only in such form as the Administrator determines and as is permitted
by Section 422 of the Code.



 
e. Limitation on Yearly Exercise: The Option Agreements shall restrict the
amount of Options which may be exercisable in any calendar year (under this or
any other ISO plan of the Company or an Affiliate) so that the aggregate Fair
Market Value (determined at the time each ISO is granted) of the stock with
respect to which ISOs are exercisable for the first time by the Participant in
any calendar year does not exceed one hundred thousand dollars ($100,000),
provided that this Section (e) shall have no force or effect if its inclusion in
the Plan is not necessary for Options issued as ISOs to qualify as ISOs pursuant
to Section 422(d) of the Code.



 
f. Limitation on Grant of ISOs: No ISOs shall be granted after the earlier of
ten (10) years from the date of the adoption of the Plan by the Company and the
date of the approval of the Plan by the shareholders of the Company.

 
 
 

--------------------------------------------------------------------------------

 
 
Trunity Holdings, Inc., 15 Green Street, Newburyport, MA 01950
 
7. EXERCISE OF OPTION AND ISSUE OF SHARES.


An Option (or any part or installment thereof) shall be exercised by giving
written notice to the Company at its principal office address, together with the
tender of the full purchase price for the Shares as to which such Option is
being exercised, and upon compliance with any other condition(s) set forth in
the Option Agreement. Such written notice shall be signed by the person
exercising the Option, shall state the number of Shares with respect to which
the Option is being exercised and shall contain any representation required by
the Plan or the Option Agreement.  Full payment of the purchase price for the
Shares as to which such Option is being exercised shall be made (a) in United
States dollars in cash or by check, or (b) at the discretion of the
Administrator, through delivery of shares of Common Stock having a fair market
value equal as of the date of the exercise to the cash exercise price of the
Option, determined in good faith by the Administrator, or (c) at the discretion
of the Administrator, by delivery of the grantee's personal recourse note
bearing interest payable not less than annually at no less than 100% of the
Applicable Federal Rate, as defined in Section 1274(d) of the Code, or (d) at
the discretion of the Administrator, in accordance with a so-called cashless
exercise plan established with a securities brokerage firm and approved by the
Administrator, or (e) at the discretion of the Administrator, by any combination
of (a), (b), (c) and (d) above. Notwithstanding the foregoing, the Administrator
shall accept only such payment on exercise of an ISO as is permitted by Section
422 of the Code.


The Company shall then reasonably promptly deliver the Shares as to which such
Option was exercised to the Participant (or to the Participant's Survivors, as
the case may be). In determining what constitutes "reasonably promptly," it is
expressly understood that the delivery of the Shares may be delayed by the
Company in order to comply with any law or regulation which requires the Company
to take any action with respect to the Shares prior to their issuance. The
Shares shall, upon delivery, be evidenced by an appropriate certificate or
certificates for fully paid, non-assessable Shares.


The Administrator shall have the right to accelerate the date of exercise of any
installment of any Option; provided that the Administrator shall not accelerate
the exercise date of any installment of any Option granted to any Key Employee
as an ISO (and not previously converted into a Non-Qualified Option pursuant to
Section 19) if such acceleration would violate the annual vesting limitation
contained in Section 422(d) of the Code, as described in Section 6.B.(e).


8. RIGHTS AS A SHAREHOLDER.


No Participant to whom an Option has been granted shall have rights as a
shareholder with respect to any Shares covered by such Option, except after due
exercise of the Option and provision for payment of the full purchase price for
the Shares being purchased pursuant to such exercise and registration of the
Shares in the Company's share register in the name of the Participant.


 
 

--------------------------------------------------------------------------------

 
 
Trunity Holdings, Inc., 15 Green Street, Newburyport, MA 01950


 
9. ASSIGNABILITY AND TRANSFERABILITY OF OPTIONS.


By its terms, an Option granted to a Participant shall not be transferable by
the Participant other than by will or by the laws of descent and distribution
and shall be exercisable, during the Participant's lifetime, only by such
Participant (or by his or her legal representative). Such Option shall not be
assigned, pledged or hypothecated in any way (whether by operation of law or
otherwise) and shall not be subject to execution, attachment or similar process.
Any attempted transfer, assignment, pledge, hypothecation or other disposition
of any Option or of any rights granted thereunder contrary to the provisions of
this Plan, or the levy of any attachment or similar process upon an Option,
shall be null and void.


10. EFFECT OF TERMINATION OF SERVICE OTHER THAN "FOR CAUSE".


Except as otherwise provided in the pertinent Option Agreement, in the event of
a termination of service (whether as an employee, director or consultant) with
the Company or an Affiliate before the Participant has exercised all Options,
the following rules apply:


 
a. A Participant who ceases to be an employee, director or consultant of the
Company or of an Affiliate (for any reason other than termination "for cause",
Disability, or death for which events there are special rules in Sections 11,
12, and 13, respectively), may exercise any Option granted to him or her to the
extent that the right to purchase Shares has accrued on the date of such
termination of service, at any time during a period ending three (3) months
after the Participant's termination of employment, director status or
consultancy, except as otherwise may be provided in the pertinent Option
Agreement.



 
b.In no event may an Option Agreement provide, if the Option is intended to be
an ISO, that the time for exercise be later than three (3) months after the
Participant's termination of employment.



 
c.The provisions of this section, and not the provisions of Section 12 or 13,
shall apply to a Participant who subsequently becomes disabled or dies after the
termination of employment, director status or consultancy, provided, however, in
the case of a Participant's death within three (3) months after the termination
of employment, director status or consulting, the Participant's Survivors may
exercise the Option within one (1) year after the date of the Participant's
death, but in no event after the date of expiration of the term of the Option.



 
d.Notwithstanding anything herein to the contrary, if subsequent to a
Participant's termination of employment, termination of director status or
termination of consultancy, but prior to the exercise of an Option, the Board of
Directors determines that, either prior or subsequent to the Participant's
termination, the Participant engaged in conduct which would constitute "cause",
then such Participant shall forthwith cease to have any right to exercise any
Option.



 
e.A Participant to whom an Option has been granted under the Plan who is absent
from work with the Company or with an Affiliate because of temporary disability
(any disability other than a permanent and total Disability as defined in
Section 1 hereof), or who is on leave of absence for any purpose, shall not,
during the period of any such absence, be deemed, by virtue of such absence
alone, to have terminated such Participant's employment, director status or
consultancy with the Company or with an Affiliate, except as the Administrator
may otherwise expressly provide.

 
 
 
 

--------------------------------------------------------------------------------

 
 
Trunity Holdings, Inc., 15 Green Street, Newburyport, MA 01950

 
 
f. Options granted under the Plan shall not be affected by any change of
employment or other service within or among the Company and any Affiliates, so
long as the Participant continues to be an employee, director or consultant of
the Company or any Affiliate, provided, however, if a Participant's employment
by either the Company or an Affiliate should cease (other than to become an
employee of an Affiliate or the Company), such termination shall affect the
Participant's rights under any Option granted to such Participant in accordance
with the terms of the Plan and the pertinent Option Agreement.



11. EFFECT OF TERMINATION OF SERVICE "FOR CAUSE".
Except as otherwise provided in the pertinent Option Agreement, the following
rules apply if the Participant's service (whether as an employee, director or
consultant) with the Company or an Affiliate is terminated "for cause" prior to
the time that all of his or her outstanding Options have been exercised:


 
a.All outstanding and unexercised Options as of the date the Participant is
notified his or her service is terminated "for cause" will immediately be
forfeited, unless the Option Agreement provides otherwise.



 
b.For purposes of this Section 11 and Section 10, "cause" shall include (and is
not limited to) dishonesty with respect to the employer, insubordination,
substantial malfeasance or non-feasance of duty, unauthorized disclosure of
confidential information, and conduct substantially prejudicial to the business
of the Company or any Affiliate. The determination of the Administrator as to
the existence of cause will be conclusive on the Participant and the Company.



 
c."Cause" is not limited to events which have occurred prior to a Participant's
termination of service, nor is it necessary that the Administrator's finding of
"cause" occur prior to termination. If the Administrator determines, subsequent
to a Participant's termination of service but prior to the exercise of an
Option, that either prior or subsequent to the Participant's termination the
Participant engaged in conduct which would constitute "cause", then the right to
exercise any Option is forfeited.



 
d.Any definition in an agreement between the Participant and the Company or an
Affiliate, which contains a conflicting definition of "cause" for termination
and which is in effect at the time of such termination, shall supersede the
definition in this Plan with respect to such Participant.



12. EFFECT OF TERMINATION OF SERVICE FOR DISABILITY.
Except as otherwise provided in the pertinent Option Agreement, a Participant
who ceases to be an employee, director or consultant of the Company or of an
Affiliate by reason of Disability may exercise any Option granted to such
Participant:


a.  
To the extent that the right to purchase Shares has accrued on the date of his
or her Disability; and

 
 
 
 

--------------------------------------------------------------------------------

 
 
Trunity Holdings, Inc., 15 Green Street, Newburyport, MA 01950

 
 
b.  
In the event rights to exercise the Option accrue periodically, to the extent of
a pro rata portion of any additional rights as would have accrued had the
Participant not become Disabled prior to the end of the accrual period which
next ends following the date of Disability. The proration shall be based upon
the number of days of such accrual period prior to the date of Disability.



A Disabled Participant may exercise such rights only within a period of not more
than one (1) year after the date that the Participant became Disabled,
notwithstanding that the Participant might have been able to exercise the Option
as to some or all of the Shares on a later date if he or she had not become
Disabled and had continued to be an employee, director or consultant or, if
earlier, within the originally prescribed term of the Option.


The Administrator shall make the determination both of whether Disability has
occurred and the date of its occurrence (unless a procedure for such
determination is set forth in another agreement between the Company and such
Participant, in which case such procedure shall be used for such determination).
If requested, the Participant shall be examined by a physician selected or
approved by the Administrator, the cost of which examination shall be paid for
by the Company.


13. EFFECT OF DEATH WHILE AN EMPLOYEE, DIRECTOR OR CONSULTANT.


Except as otherwise provided in the pertinent Option Agreement, in the event of
the death of a Participant to whom an Option has been granted while the
Participant is an employee, director or consultant of the Company or of an
Affiliate, such Option may be exercised by the Participant's Survivors:
a.  
To the extent exercisable but not exercised on the date of death; and



 
b.In the event rights to exercise the Option accrue periodically, to the extent
of a pro rata portion of any additional rights which would have accrued had the
Participant not died prior to the end of the accrual period which next ends
following the date of death. The proration shall be based upon the number of
days of such accrual period prior to the Participant's death.



If the Participant's Survivors wish to exercise the Option, they must take all
necessary steps to exercise the Option within one (1) year after the date of
death of such Participant, notwithstanding that the decedent might have been
able to exercise the Option as to some or all of the Shares on a later date if
he or she had not died and had continued to be an employee, director or
consultant or, if earlier, within the originally prescribed term of the Option.


14. PURCHASE FOR INVESTMENT.
Unless the offering and sale of the Shares to be issued upon the particular
exercise of an Option shall have been effectively registered under the
Securities Act of 1933, as now in force or hereafter amended (the "1933 Act"),
the Company shall be under no obligation to issue the
Shares covered by such exercise unless and until the following conditions have
been fulfilled, unless the exercise of the Option is made in connection with an
Acquisition:


a.  
The person(s) who exercise such Option shall warrant to the Company, at the time
of such exercise or receipt, as the case may be, that such person(s) are
acquiring such Shares for their own respective accounts, for investment, and not
with a view to, or for sale in connection with, the distribution of any such
Shares, in which event the person(s) acquiring such Shares shall be bound by the
provisions of the following legend which shall be endorsed upon the
certificate(s) evidencing their Shares issued pursuant to such exercise or such
grant:

 
 
 
 

--------------------------------------------------------------------------------

 
 
Trunity Holdings, Inc., 15 Green Street, Newburyport, MA 01950

 
"The shares represented by this certificate have been taken for investment and
they may not be sold or otherwise transferred by any person, including a
pledgee, unless (1) either (a) a Registration Statement with respect to such
shares shall be effective under the Securities Act of 1933, as amended, or (b)
the Company shall have received an opinion of counsel satisfactory to it that an
exemption from registration under such Act is then available, and (2) there
shall have been compliance with all applicable state securities laws.”


 
b. The Company shall have received an opinion of its counsel that the Shares may
be issued upon such particular exercise in compliance with the 1933 Act without
registration thereunder.



The Company may delay issuance of the Shares until completion of any action or
obtaining of any consent which the Company deems necessary under any applicable
law (including, without limitation, state securities or "blue sky" laws).


15. DISSOLUTION OR LIQUIDATION OF THE COMPANY.


Upon the dissolution or liquidation of the Company, all Options granted under
this Plan which as of such date shall not have been exercised will terminate and
become null and void; provided, however, that if the rights of a Participant or
a Participant's Survivors have not otherwise terminated and expired, the
Participant or the Participant's Survivors will have the right immediately prior
to such dissolution or liquidation to exercise any Option to the extent that the
right to purchase Shares has accrued under the Plan as of the date immediately
prior to such dissolution or liquidation.


16. ADJUSTMENTS.


Upon the occurrence of any of the following events, a Participant's rights with
respect to any Option granted to him or her hereunder which have not previously
been exercised in full shall be adjusted as hereinafter provided, unless
otherwise specifically provided in the written agreement between the Participant
and the Company relating to such Option:


A.  
Stock Dividends and Stock Splits. If the shares of Common Stock shall be
subdivided or combined into a greater or smaller number of shares or if the
Company shall issue any shares of Common Stock as a stock dividend on its
outstanding Common Stock, the number of shares of Common Stock deliverable upon
the exercise of such Option shall be appropriately increased or decreased
proportionately, and appropriate adjustments shall be made in the purchase price
per share to reflect such subdivision, combination or stock dividend.



B.  
Consolidations or Mergers. If the Company is consolidated with or acquired by
another entity in a merger, or sale of all or substantially all of the Company's
assets (an "Acquisition"), immediately preceding such Acquisition, all
outstanding, but unvested, Options may, in the sole and absolute discretion of
the Administrator, become fully vested and, if the Administrator so elects at
least one (1) month prior to the closing of the Acquisition, the Administrator
or the board of directors of any entity assuming the obligations of the Company
hereunder (the "Successor Board"), shall, as to outstanding Options, either (i)
make appropriate provision for the continuation of such Options by substituting
on an equitable basis for the Shares then subject to such Options either the
consideration payable with respect to the outstanding shares of Common Stock in
connection with the Acquisition or securities of any successor or acquiring
entity; or (ii) upon written notice to the Participants, provide that all
Options must be exercised within a specified number of days of the date of such
notice, at the end of which period the Options shall terminate; or (iii)
terminate all Options in exchange for a cash payment equal to the excess of the
Fair Market Value of the shares subject to such Options over the exercise price
thereof.

 
 
 
 

--------------------------------------------------------------------------------

 
 
Trunity Holdings, Inc., 15 Green Street, Newburyport, MA 01950



C.  
Recapitalization or Reorganization. In the event of a recapitalization or
reorganization of the Company (other than a transaction described in Section
16.B above) pursuant to which securities of the Company or of another
corporation are issued with respect to the outstanding shares of Common Stock, a
Participant upon exercising an Option shall be entitled to receive for the
purchase price paid upon such exercise the securities he or she would have
received if he or she had exercised such Option prior to such recapitalization
or reorganization.


 
D.  
Modification of ISOs. Notwithstanding the foregoing, any adjustments made
pursuant to Sections A, B or C with respect to ISOs shall be made only after the
Administrator, after consulting with counsel for the Company, determines whether
such adjustments would constitute a "modification" of such ISOs (as that term is
defined in Section 424(h) of the Code) or would cause any adverse tax
consequences for the holders of such ISOs. If the Administrator determines that
such adjustments made with respect to ISOs would constitute a modification of
such ISOs, it may refrain from making such adjustments, unless the holder of an
ISO specifically requests in writing that such adjustment be made and such
writing indicates that the holder has full knowledge of the consequences of such
"modification" on his or her income tax treatment with respect to the ISO.



17. ISSUANCES OF SECURITIES.


Except as expressly provided herein, no issuance by the Company of shares of
stock of any class, or securities convertible into shares of stock of any class,
shall affect, and no
adjustment by reason thereof shall be made with respect to, the number or price
of shares subject to Options. Except as expressly provided herein, no
adjustments shall be made for dividends paid in cash or in property (including
without limitation, securities) of the Company.


18. FRACTIONAL SHARES.


No fractional share shall be issued under the Plan and the person exercising
such right shall receive from the Company cash in lieu of such fractional share
equal to the fair market value thereof determined in good faith by the Board of
Directors of the Company.


19. CONVERSION OF ISOs INTO NON-QUALIFIED OPTIONS: TERMINATION OF ISOs.


The Administrator, at the written request of any Participant, may in its
discretion take such actions as may be necessary to convert such Participant's
ISOs (or any portions thereof) that have not been exercised on the date of
conversion into Non-Qualified Options at any time prior to the expiration of
such ISOs, regardless of whether the Participant is an employee of the Company
or an Affiliate at the time of such conversion. Such actions may include, but
not be limited to, extending the exercise period or reducing the exercise price
of the appropriate installments of such Options. At the time of such conversion,
the Administrator (with the consent of the Participant) may impose such
conditions on the exercise of the resulting Non-Qualified Options as the
Administrator in its discretion may determine, provided that such conditions
shall not be inconsistent with this Plan. Nothing in the Plan shall be deemed to
give any Participant the right to have such Participant's ISO's converted into
Non-Qualified Options, and no such conversion shall occur until and unless the
Administrator takes appropriate action.  The Administrator, with the consent of
the Participant, may also terminate any portion of any ISO that has not been
exercised at the time of such termination.


 
 

--------------------------------------------------------------------------------

 
 
Trunity Holdings, Inc., 15 Green Street, Newburyport, MA 01950
 
20. WITHHOLDING.


Upon the exercise of a Non-Qualified Option for less than the then Fair Market
Value or the making of a Disqualifying Disposition (as defined in Section 21),
the Company may withhold from the Participant's wages, if any, or other
remuneration, or may require the Participant to pay additional federal, state,
and local income tax withholding and employee contributions to employment taxes
in respect of the amount that is considered compensation includible in such
person's gross income. The Administrator in its discretion may condition the
exercise of an Option for less than the then Fair Market Value on the
Participant's payment of such additional income tax withholding and employee
contributions to employment taxes.


21. NOTICE TO COMPANY OF DISQUALIFYING DISPOSITION.


Each Key Employee who receives an ISO must agree to notify the Company in
writing immediately after the Key Employee makes a Disqualifying Disposition of
any shares acquired pursuant to the exercise of an ISO. A Disqualifying
Disposition is any disposition (including any sale) of such shares before the
later of (a) two years after the date the Key Employee was granted the ISO, or
(b) one year after the date the Key Employee acquired Shares by exercising the
ISO.  
If the Key Employee has died before such stock is sold, these holding period
requirements do not apply and no Disqualifying Disposition can occur thereafter.


22. TERMINATION OF THE PLAN.


The Plan will terminate on October 1, 2022, the date which is ten (10) years
from the earlier of the date of its adoption and the date of its approval by the
stockholders of the Company. The Plan may be terminated at an earlier date by
vote of the stockholders of the Company; provided, however, that any such
earlier termination will not affect any Options granted or Option Agreements
executed prior to the effective date of such termination.


23. AMENDMENT OF THE PLAN.


The Plan may be amended by the stockholders of the Company. The Plan may also be
amended by the Administrator, including, without limitation, to the extent
necessary to qualify any or all outstanding Options granted under the Plan or
Options to be granted under the Plan for favorable federal income tax treatment
(including deferral of taxation upon exercise) as may be afforded incentive
stock options under Section 422 of the Code, to the extent necessary to ensure
the qualification of the Plan under Rule 16b-3, and to the extent necessary to
qualify the Shares issuable upon exercise of any outstanding Options granted, or
Options to be granted, under the Plan for listing on any national securities
exchange or quotation in any national automated quotation system of securities
dealers. Any amendment approved by the Administrator which is of a scope that
requires stockholder approval in order to ensure favorable federal income tax
treatment for any incentive stock options or requires stockholder approval in
order to ensure the compliance of the Plan with Rule 16b-3 shall be subject to
obtaining such stockholder approval.  Any modification or amendment of the Plan
shall not, without the consent of a Participant, affect his or her rights under
an Option previously granted to him or her. With the consent of the Participant
affected, the Administrator may amend outstanding Option Agreements in a manner
not inconsistent with the Plan.  


 
 

--------------------------------------------------------------------------------

 
 
Trunity Holdings, Inc., 15 Green Street, Newburyport, MA 01950

 
24. EMPLOYMENT OR OTHER RELATIONSHIP.


Nothing in this Plan or any Option Agreement shall be deemed to prevent the
Company or an Affiliate from terminating the employment, consultancy or director
status of a Participant, nor to prevent a Participant from terminating his or
her own employment, consultancy or director status or to give any Participant a
right to be retained in employment or other service by the Company or any
Affiliate for any period of time.


25. GOVERNING LAW.


This Plan shall be construed and enforced in accordance with the law of the
State of Delaware.
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------
